Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Moses D. Fulton appeals the district court’s order adopting the recommendation of the magistrate judge and granting summary judgment to defendant employer on Fulton’s claims of racial discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fulton v. DSM Nutritional Prods., LLC, No. 4:11-cv-03239-RBH (D.S.C. Mar. 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.